Citation Nr: 0702509	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than August 1, 2000, 
for the award of Dependency and Indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1941 to 
February 1946.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision, in which the RO 
granted service connection for the cause of the veteran's 
death, and granted the appellant DIC, effective August 1, 
2000.  The appellant filed a notice of disagreement (NOD), 
which the RO found was untimely.  The appellant disagreed and 
perfected an appeal to the Board regarding the issue of 
whether a timely NOD was filed.

In March 2006, the undersigned Veterans Law Judge granted the 
motion of the appellant to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).

In April 2006, the Board found that the appellant had timely 
filed an NOD and remanded to the RO the claim for an earlier 
effective date, for the issuance of a statement of the case 
(SOC).  In September 2006, the RO issued an SOC, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 2006.

In November 2006, the Board remanded to the RO the claim on 
appeal for further development.  The RO completed all 
requested action and returned the matter to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran died in March 1986.

2.  Service connection for the cause of the veteran's death 
was initially denied in a May 1986 RO rating decision.  
Service connection for the veteran's death was then denied in 
February 1988 and June 1990 Board decisions, and a 1992 Board 
decision.  The 1992 Board decision is final.

2.  Thereafter, a claim to reopen the previously disallowed 
claim for service connection for the cause of the veteran's 
death was not received until December 13, 1996, and no claim 
for service connection for the cause of the veteran's death 
was received between 1992 and December 13, 1996.


CONCLUSION OF LAW

The criteria for an effective date of December 13, 1996, and 
no earlier, for the grant of DIC have been met.  38 U.S.C.A. 
§§ 5110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.150, 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

As such, the Board notes that a post-rating RO letter, dated 
in August 2006, provided the appellant the notice required 
under the VCAA and the implementing regulations.  The letter 
notified the appellant of her responsibility to submit 
evidence that showed she was entitled to an earlier effective 
date for the award of DIC benefits.  The letter also notified 
the appellant of what evidence, if any, was necessary to 
substantiate her claim and it indicated which portion of that 
evidence the appellant was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the appellant.  The letter also requested that the 
appellant submit any evidence in her possession that 
pertained to the claim.  Clearly, from submissions by and on 
behalf of the appellant, she is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

Although the August 2006 RO letter was sent after the 
original adjudication of the appellant's claim, the Board 
finds that any delay in issuing section 5103(a) notice was 
not prejudicial to the appellant because it did not affect 
the essential fairness of the adjudication, in that her claim 
was fully developed and re-adjudicated after notice was 
provided (as reflected in the September 2006 SOC).  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Hence, the Board finds that any failure on VA's 
part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status, existence of a 
disability, and connection between the veteran's service and 
that disability, are not at issue.  Further, the RO notified 
the appellant of the criteria for degree of disability and 
effective date of rating in the August 2006 VCAA letter, 
after the original adjudication of the appellant's claim.  
However, as discussed above, the Board finds that the timing 
of that notice is not prejudicial to the appellant.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's proceeding, at this 
juncture, with an appellate decision on the claim on appeal.


II.  Analysis

The appellant and her representative argue that the appellant 
should be entitled to an effective date earlier than August 
1, 2000, for the award of DIC, because at the time of the 
original May 1986 RO rating decision, and subsequent Board 
decisions, with the most recent Board denial dated in 1992, 
evidence that should have been of record, was not of record 
and was not relied upon by the RO or the Board when deciding 
her claim for DIC.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
an appellant or her representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the appellant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2006).

A claim by a surviving spouse for death pension benefits 
shall be considered to be a claim for DIC as well.  38 
U.S.C.A. § 5101(b) (West 2002).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for DIC 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).

As it relates to reopened claims, as in the appellant's case, 
the effective date of the award of DIC is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

After review of the evidence of record, the Board finds that 
an effective date of December 13, 1996 for the award of DIC 
is warranted, but an effective date earlier than December 13, 
1996 for the award of DIC is not warranted.  As such, the 
Board notes that in May 1986, the RO initially denied the 
appellant DIC.  The appellant appealed that decision and in 
February 1988 and June 1990, the Board also denied the 
appellant DIC.  In 1992, the Board declined to reopen the 
appellant's claim for DIC benefits.  The 1992 Board decision 
is final, see 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 
(2006), and the effective date for the award of DIC benefits 
cannot precede the date of the 1992 Board denial.  The 
appellant appealed this decision to the Court of Appeals for 
Veterans Claims (Court), but the appellant's appeal was 
dismissed by the Court in December 1992.  Therefore, the 
finality of the 1992 Board decision stands and an effective 
date earlier than 1992 is legally precluded.

The appellant argues that there was evidence that should have 
been of record at the time of the earlier RO and Board 
decisions, specifically, the May 1986 RO decision, such as 
the veteran's service medical records, that were not of 
record at that time, but were relied upon to subsequently 
award service connection for the cause of the veteran's death 
and award DIC for the appellant, effective August 1, 2000.  

Regarding the appellant's argument, the Board notes that a 
June 1995 notation in the claims file shows that the 
veteran's claims file was missing and could not be found.  
Therefore, the claims file was rebuilt.  Evidence found since 
the claims file was rebuilt includes the initial May 1986 RO 
rating decision denying service connection for the cause of 
the veteran's death, excerpts from the February 1988 and June 
1990 Board decisions, a 1992 Board decision, and VA and 
private medical records.  However it is unclear to what 
extent records are missing.

A July 1986 letter from a VA physician, S.B., M.D., Chief of 
Medical Service, states that he reviewed the veteran's old 
service records, which indicated that on July 22, 1944, the 
veteran suffered multiple combat wounds, including wounds to 
the right chest wall and lung (with hemothorax and infection 
of the lung and pleural space).  Although the right pleural 
cavity was drained, it appeared that the right lung never 
fully re-expanded.

A May 1987 letter from a private physician, F.K., M.D., 
states that at the time of the veteran's injury in 1944, he 
had a severe chest injury with a hemopneumothorax, lung and 
pleural tear, and the right lung never did fully re-expand.  
He had consequent scar tissue from this injury.

The February 1988 Board decision discussed the service 
medical records that were of record at the time of that Board 
decision.  The service medical records of record at that time 
showed that in July 1944, the veteran sustained fragment 
wounds of the right chest.  The chest wound was associated 
with a hemothorax and complicated by infection.  A 
thoracotomy was performed and there was a rather marked 
amount of drainage.  A chest X-ray in October 1944 revealed a 
right pneumothorax with a small amount of fluid and dense 
pleural thickening in the right parietal chest wall.

There is of record an excerpt from the June 1990 Board's 
reconsideration decision which references a June 1989 opinion 
received from the Armed Forces Institute of Pathology (AFIP), 
upon request by the Chairman of the Board, to address the 
question of the relationship between the cause of the 
veteran's death and his service-connected disabilities.  It 
was noted in that opinion that the veteran's service medical 
records showed that the veteran received shrapnel wounds in 
July 1944 while in service.  The wounds resulted in punctures 
of the right chest wall.  The thoracic wounds were followed 
by the developments of empyema, pneumothorax, and permanent 
pleural scarring and adhesions.  However, it was not clear 
from the submitted documents what damage was suffered by the 
right lung parenchyma itself.  It was also noted that the 
operative report from the veteran's thoracotomy procedure on 
August 31, 1944 was not available for review.  

The Board's 1992 decision references the AFIP opinion, noting 
that it was based on a review of the clinical records and 
tissue slides.  It was reported that the opinion was to the 
effect that there was only a possibility, not a probability 
of a relationship between the cause of death and service-
connected disabilities.

An undated letter from a VA physician, H.B., M.D., states 
that it was documented in the veteran's medical records in 
1944 that he had a right pnemo and hemothorax.

After submitting the current claim for DIC, in August 2002, 
the appellant also submitted copies of the veteran's service 
medical records.  An August 1944 service medical record 
showed that the veteran had a right pneumothorax.  It was 
noted that he was hit in the right posterior thoracic region 
by shrapnel and had some pain but nothing to speak of.  He 
had some dyspnea and an examination showed flushed somewhat 
dyspneic.

In October 2002, the RO obtained a medical opinion from a VA 
physician to determine whether the veteran's cause of death 
was related to his service.  The October 2002 VA physician, 
Dr. D.K., stated that the veteran sustained combat injuries 
including wounds to the right chest wall along with 
hemothorax, infection of the lung, and pleural space with 
subsequent thickened pleura, adhesion fibrosis and a moderate 
decrease in size of the right upper lope and intermittent 
areas of emphysema.  She then stated that based on the 
limited information available, it was at least as likely as 
not that the veteran's combat injury to the right chest 
contributed to his death.

In October 2002, based on this October 2002 VA medical 
opinion, the RO granted service connection for the cause of 
the veteran's death and awarded the appellant DIC.

In February 2004, the appellant submitted copies of some 
service medical records.  A November 1944 record shows a 
culture report revealing empyema.  A November 1944 X-ray 
report of the chest revealed that the right lung had expanded 
to about twice its former size (the width of pulmonary tissue 
between the mediastinum and right pneumothorax at the level 
of the third rib anteriorly being about 25 mm on October 1944 
and 45 mm on November 1944).  The heart was now midline in 
position.  The trachea was less displaced.  No fluid was now 
visible in the right pleural space.  A December 1944 notation 
stated to change the diagnosis to pleurisy, supparative, 
right.  A December 1944 record showed that the chest was 
being irrigated with Azochloramide solution three times a 
day.  A December 1944 X-ray report showed no evidence of 
further pulmonary expansion and thickening of both arietal 
and visceral pleura.  Since irrigations with Azochloramide, 
discharge had decreased and odor was practically nil.

Based on the discussion of the service medical records in the 
July 1986 letter from the VA physician, May 1987 letter from 
the private physician, and the undated letter from the VA 
physician, and based on the discussion of the service medical 
records found in the February 1988 and June 1990 Board 
decisions, the Board finds that the veteran's service medical 
records were available and were considered at the time of the 
May 1986 initial RO rating decision, February 1988 Board 
decision, June 1990 Board decision, and 1992 final Board 
decision.  In this regard, the Board notes that the service 
medical records submitted by the appellant since August 2002 
show that the veteran had a right pneumothorax with some 
dyspnea.  The Board notes that this record was relied upon by 
the October 2002 VA physician to render an opinion as to 
whether the veteran's service injury contributed to his 
death.  In addition, the Board notes that these same findings 
were relied upon in previous Board decisions as the findings 
were noted in the February 1988 Board decision, which stated 
that an October 1944 chest X-ray revealed a right 
pneumothorax.  Further, the Board notes that the recently 
submitted service medical records show the veteran had 
empyema, which was also mentioned in the excerpt from the 
June 1990 Board decision.  Although the November 1944 X-ray 
report, and December 1944 medical record were not noted in 
the 1992 final Board decision or any decision prior to that 
time, the Board finds that the discussion of the other 
service medical records in these decisions and in prior 
medical records shows that the RO and the Board considered 
the veteran's entire service medical records before rendering 
a decision on the appellant's claim.  Further, the Board 
notes that the October 2002 VA physician did not utilize the 
November 1944 X-ray report or the December 1944 service 
medical records when rendering an opinion as to the cause of 
the veteran's death.

As a final note regarding the appellant's argument, the Board 
points out that there is a "presumption of regularity" under 
which it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In the present case, no clear evidence to the contrary 
has been presented to rebut the presumption of regularity.  
Therefore, the Board must find that at the time of the 1992 
final Board decision and any prior Board decision or RO 
decision that denied the appellant DIC, the veteran's service 
medical records were of record and were considered.  Further, 
the appellant has not asserted that she obtained her copies 
of the veteran's service medical records from a source other 
than the VA.  Therefore, the Board must find that the VA had 
the veteran's service medical records and considered them 
when VA rendered decisions denying the appellant's claim for 
DIC.

As the Board finds that the RO and the Board considered the 
veteran's service medical records prior to rendering the 1992 
final Board decision and any other decision rendered prior to 
the 1992 Board decision, the Board must find that the 
appellant submitted a claim for DIC prior to July 13, 2000 
and subsequent to the 1992 final Board decision, to award an 
effective date for the award of DIC earlier than August 1, 
2000.  In this regard, the Board notes that the evidence of 
record shows that in September 1996, the appellant wrote a 
letter to the President of the United States requesting 
assistance with her claim for VA benefits.  This letter was 
forwarded by the President's office to VA on December 13, 
1996 and a response was provided by the Director of the 
Compensation and Pension Service.  In 1998, the appellant 
designated a representative and made an inquiry concerning 
earlier claims.  The claims file does not reflect what action 
was taken by the RO.  

It is apparent that many records are missing from the file; 
at the same time, the appellant's persistence in seeking DIC 
benefits is uncontroverted.  Resolving any doubt in her 
favor, the Board accepts the December 13, 1996 correspondence 
as an informal claim for VA benefits as the letter expresses 
a desire for the appellant to pursue DIC from the VA.  See 
38 C.F.R. § 3.155 (2006).  Therefore, the Board finds that an 
effective date of December 13, 1996 is warranted for the 
award of DIC.  However, the Board does not find that an 
effective date earlier than December 13, 1996 for the award 
of DIC is warranted as a claim for benefits was not submitted 
between the 1992 final Board decision and the December 13, 
1996 claim.  Moreover, the appellant does not assert that she 
attempted to reopen her claim during this interval.  

In sum, as the evidence of record does not show that a claim 
for DIC was received by the RO before December 13, 1996, and 
after the 1992 final Board decision, an effective date for 
the award of DIC as of December 13, 1996 is warranted, but an 
effective date earlier than December 13, 1996 for the award 
of DIC is not warranted.


ORDER

An effective date of December 13, 1996, and no earlier, for 
an award of DIC is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  To 
this extent, the appeal is allowed.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


